This case is sui generis. There is no case in this state that I have been able to find that is at all substantially similar. The cases cited in support of this conviction at the bar and in the courts below are well enough in their way, but they do not touch the vital question involved in the case. This will be seen upon an examination of the cases themselves in connection with the views herein expressed. After a careful examination of the record, the first thought that impresses the mind has been admirably expressed by an *Page 290 
eminent judge of the highest court in the land in a famous case which has just been decided in that court:
"Great cases like hard cases make bad law. For great cases are called great, not by reason of their real importance in shaping the law for the future, but because of some question of an immediate overwhelming interest which appeals to the feelings and distorts the judgment. These immediate interests exercise a kind of hydraulic pressure which makes what previously was clear seem doubtful, and before which even well settled principles of law will bend." There is in this case, doubtless, something of immediate overwhelming interest which distorts the judgment and leads it away from the real principles that ought to control the decision.
The defendant was indicted and convicted for an attempt to steal six indictments that had been filed by the grand jury against a certain Dr. Flower. He, it seems, was a director and manager of a mining corporation, and in connection with his transactions concerning the stock of that corporation he was indicted for stealing certain moneys that it is said he received upon a sale of the stock. The particular facts upon which the indictments rest are of no consequence; it is enough for us to know that they were presented by the grand jury in the usual course and were on file in the proper office. The defendant is an attorney at law, and was a director in the same corporation, and was a friend of Flower. A man named Meloy was also a director, who had some quarrel or dispute with the defendant and Flower concerning the management of the corporation. He had some dispute or quarrel with the defendant in the corporate meetings and was really an enemy of the defendant, though he professed to be a friend. The desire for revenge still nestled in his bosom, and that doubtless is a sufficient explanation for his conduct in the transaction which will be presently related. The transaction is a very remarkable one, and although it appears at length and with considerable detail in the large record before us, it can be compressed into a very brief statement. In stating the case I will aim to give it the coloring which is most unfavorable *Page 291 
to the defendant and will wholly reject his own version of the transaction.
On or about the 29th of March, 1903, the defendant called up Meloy on the telephone and asked him to meet him at a designated place in New York. This meeting took place, and Meloy testifies that the defendant made at that interview the following statement to him: The defendant said in substance that there had been a large amount of money spent for counsel in the Flower case, and that if the money had been given to the district attorney, or one of his deputies, the prosecution would have long since ceased, and the defendant suggested to Meloy that the latter make an engagement for an interview with an assistant district attorney. In other words, the defendant disclosed to Meloy in plain words a project to bribe the district attorney, or rather his assistant, to make away with the indictments, or to terminate the prosecution by some proceeding in court upon a demurrer. There can be no doubt whatever that the defendant entertained the design to terminate the prosecution upon these six indictments by bribery. The exact course to be followed was evidently not clear in his mind and was to await further development. This of course was a project that shocks our sense of propriety and arouses at once a prejudice against the defendant. It is the one thing in this case that distorts the judgment and is liable to lead courts away from the legal question involved in the case. When the interview was finished and Meloy and the defendant parted, it was agreed that Meloy was to see the assistant district attorney and arrange an interview between the latter and the defendant. Here Meloy found his opportunity to get even with the defendant and in that way settle their old quarrel. Instead of going to see the assistant, as he had led the defendant to believe, he went to his own lawyer and disclosed to him the conversation and proposal which had been made by the defendant to him. He and his counsel then proceeded to call upon the assistant the same day and informed him of the conversation that Meloy had had with the defendant. The assistant immediately asked Meloy and his counsel *Page 292 
to accompany him to the office of the district attorney where these four persons had an interview, and then, or perhaps at a subsequent one, a plan was arranged by which the district attorney agreed to obtain from the files of the court the six indictments which were pending against Flower and to deliver them into the custody of a detective in his office who would meet the defendant with the indictments and obtain from him a proposition for the delivery of them to the defendant upon payment of a certain sum which the detective would represent would go to the assistant.
Subsequently to the interview which resulted in the foregoing plan, Meloy, acting under the instructions of the district attorney and of his own counsel, had another interview with the defendant and informed him that it was impossible for the assistant to meet the defendant, but that the assistant had deputed a wardman or detective in the office, in whom he had confidence, to meet the defendant and receive from him his proposition, and it was through Meloy that the defendant and the detective finally connected with each other. When Meloy met the defendant he concealed from the latter the fact that he had an interview with the district attorney and that there was a plan on foot to entrap him. Subsequently the detective and the defendant connected with each other over the telephone and as a result of that connection they met at a certain restaurant in the city at about three o'clock on the afternoon of the thirty-first day of March, 1903. In this interview the defendant told the detective that these indictments had been found against Dr. Flower, and that he could withdraw them and misplace them; and he suggested to the detective, who claimed to represent the district attorney's office, that he could withdraw them, misplace, lose or dispose of them in some way, or the assistant could go into court, or permit him to go into court on a demurrer and have the indictments quashed. All this resulted in a proposition by the detective to procure the indictments and deliver them to the defendant on payment of $1,750. On a subsequent interview, at the same place, the detective and the defendant met *Page 293 
and the former received the money, produced the indictments, handed them to the defendant, who put them in his pocket, and thereupon the detective and a policeman, who was outside the door looking on, immediately arrested the defendant, and, of course, the detective took the indictments away from him, and here the heroic farce ended. The rest is judicial history.
It will be seen from this statement that all the defendant did was to disclose to Meloy his corrupt purpose to bribe the district attorney. That, of course, was bad enough, and he could have been arrested after the disclosure under the provisions of the Code for the prevention of crime and could have been required to give security for his good behavior. (Code Crim. Proc. §§ 82 to 90.) It will be seen also that everything else in the transaction which subsequently took place was aided, induced, procured and consummated by the state itself acting through its officers and agents.
The six indictments in question were doubtless records within the meaning of the statute. The law requires that such records be filed with the clerk and remain in his office as public records, not to be shown to any person other than a public officer until the defendant has been arrested. (Code Crim. Proc. § 272.) But the statute permits them to be removed by order of the court, specifying that the production of the original, instead of the transcript, is necessary. It must be assumed, and in fact it appears, that the district attorney procured the delivery of the indictments to him in compliance with law. No one suggests that he or any one else purloined or obtained them by any fraud or in any illegal way. Hence he had the lawful possession and custody of the records, and as authorized agent voluntarily delivered them to the defendant for a moment, intending all the time to take them back. In other words, the custodian of the papers, as they went into the pocket of the defendant, had a string tied to the package which enabled him in a moment to resume the actual possession. There was not a moment of time when these records were not surrounded by the legal protection that they would have had if never *Page 294 
removed from the proper office. There were two detectives looking on, and constructively, if not actually, they were in the possession of these papers all the time. There never was a time when the defendant had in any legal sense any dominion over them, or the opportunity to remove or destroy them. The statute declares that "A person is guilty of grand larceny in the second degree who, under circumstances not amounting to grand larceny in the first degree, * * * steals or unlawfully obtains or appropriates * * * a record of a court or officer, or a writing, instrument or record kept, filed or deposited according to law, with, or in keeping of any public office or officer." (Penal Code, § 531.) It also declares that "An act, done with intent tocommit a crime, and tending but failing to effect its commission,is an attempt to commit that crime." (Penal Code, § 34.) Now, what act is imputable to the defendant that was done with intent to steal the records? We know that he intended to bribe the district attorney. But the only thing done in the whole transaction by the defendant was to put the records in his pocket for a moment, after having them voluntarily handed to him by the detective, and they were immediately taken away from him. There was no intention on the part of the detective to do anything but to carry out a plan previously formed, to which the defendant was not a party, and under these circumstances there was not, in law, any delivery whatever. The crime charged would have been just as well supported if the defendant had done nothing more than to touch the papers with his little finger. He did nothing except what the state, acting through its officers and agents, wanted him to do — solicited, persuaded, tempted and procured him to do — and I may add that the officers would have been grievously disappointed and chagrined had the defendant acted otherwise than he did. And if he had refused to touch the papers he would have been just as guilty then of stealing, or of an attempt to steal, as he is now.
The defendant is charged in the indictment with having done something "against the peace of the People of the State of New York and their dignity." How far the peace of the *Page 295 
state has been disturbed or its dignity violated or insulted will appear from what has already been stated. The state has taken advantage of a man with an evil and corrupt disposition — a man who was willing to commit a crime — and through its officers has tempted and procured him to put six indictments in his pocket, and then complains that its peace has been disturbed and its dignity violated. The question arises here whether this farce constitutes a criminal offense. There is no complainant or third person in this case against whom the injury was inflicted. There is nobody but the state itself and the defendant; and it seems to me that there could be no crime committed by the defendant in accepting the indictments, because it was with the full consent of the state Volenti non fit injuria. And herein this case differs widely from any other existing precedent. I have said that the state was an aggressive voluntary actor in this transaction. The state was the owner and custodian of these indictments. It permitted them to be taken from the clerk's office by its laws and its courts and to be placed in the custody of its prosecuting officer, and in all that he did with these records he represented the state. The state existing only as an artificial and impalpable being could not act without agents, and, hence, the district attorney, for all the purposes of this case, and for the purposes of the administration of criminal justice, is the agent of the state and his acts are imputable to the state and to the People; and, hence, the delivery of the indictments to the defendant by authority of the district attorney was an absolute consent on the part of the state to the defendant to receive them. Hence, the state, instead of seeking to redress a wrong, which had ensued from a violation of the criminal law, evidenced by the defendant's threat to bribe one of its public officers, stooped to conspire, to entice a man to commit a crime and become a criminal. The representative of the state took its records and sought to make their voluntary delivery to the defendant a crime. This court has held that a process server, employed by a railroad company to subpœna witnesses to testify in a pending *Page 296 
suit, represented the company and acted within the scope of his duty and employment when engaged in an attempt to bribe witnesses to testify falsely in the case. That, although an attempt to suborn witnesses was unlawful, yet the act of the agent bound the principal and his unlawful act would be imputed to the corporation. (Nowack v. Met. St. Ry. Co., 166 N.Y. 433.) In view of this decision it is difficult to see upon what ground or for what reason it is asserted in this case that the district attorney's office did not represent the state and that the acts of the detective, set in motion by the office, cannot be imputed to the state. If the public prosecutor and his detective did not represent the state they did not represent the law, and if they did not represent the law they must as mere private persons have been using records of the criminal courts in eating houses and other public places in order to tempt the unwary.
I have said that there was no precedent in this state to uphold this judgment, and fortunately that is true. There are precedents that justify the state and its officers, when a crime has been committed, to entrap the perpetrator by acts, admissions or circumstances; or, in other words, to procure evidence to convict a party of a crime with which he is charged. All the cases cited seem to be authorities of that character. I have no comment to make upon them, but I think it may be safely asserted that never before in this state have the courts been called upon to pass on a case where the crime was created by the act, advice and procurement of the commonwealth. But while it is true that no prosecution like this has ever come before any of the courts of this state, our sister states have not been so fortunate.
The law upon the subject is well discussed in the case ofState v. Hayes (105 Mo. 76). In that case the accused proposed to another to commit burglary of a storehouse. The other consented, or pretended to consent, but like Meloy in this case proceeded to inform the authorities, and then went with the accused to the storehouse, entered it by raising a window with the assistance of the accused. He handed out a piece of *Page 297 
bacon to the accused, who assisted him out of the building. The accused took the bacon and was arrested while carrying it away, the whole transaction having previously been arranged with the authorities. It was held that the accused could not be convicted of either burglary or larceny.
In State v. Hull (33 Or. 56) the accused had been convicted of stealing cattle. It appeared, however, that a person employed by the owner to detect suspected thieves, of which the defendant was one, co-operated, or pretended to co-operate, with them or with the accused in planning and carrying out the larceny and asportation. It was held that it was not larceny and the conviction was reversed. The case of People v. Collins
(53 Cal. 185) is to the same effect.
The principle at the bottom of all the cases is this, viz., that a person decoyed by others into the doing of some act that otherwise would be a crime is no criminal in the eye of the law,unless the persons inducing or procuring him to do the act werethemselves criminals intending to commit the crime. Hence the defendant in this case committed no crime, unless Meloy and the district attorney themselves intended to and did commit a crime. But that hypothesis is simply absurd.
In State v. Stickney (53 Kan. 308) the court said: "If Payne was employed by the owner to open the door and decoy the appellant within the building, and the entrance was with the consent of the owner, then certainly the appellant cannot be held responsible for a burglarious entry."
In Williams v. State (55 Ga. 391) the court said: "It is difficult to see how a man may solicit another to commit a crime upon his property and when the act to which he was invited has been done be heard to say that he did not consent to it. In the present case, but for the owner's incitement, through his agent, the accused may have repented of the contemplated wickedness before it had developed into act. It may have stopped at sin, without putting on the body of crime. To stimulate unlawful intentions, with the motive of bringing them to punishable maturity, is a dangerous practice. Much *Page 298 
better is it to wait and see if they will not expire. Humanity is weak; even strong men are sometimes unprepared to cope with temptation and resist encouragement to evil."
In People v. McCord (76 Mich. 200) the court said: "But our duty to public justice and decency requires us to dispose of the other views of the case. In some of its features it is one of the most disgraceful instances of criminal contrivance to induce a man to commit a crime in order to get him convicted that has ever been before us. If the prisoner's statement is believed, and the court in the latter part of the charge seems to have assumed it was probable, he was not the active agent in the crime, but guilty of aiding and abetting Flint, and, therefore, only guilty if Flint was guilty. It would be absurd to hold Flint guilty of burglary. He did what he was expected to do, and had no such intent as would hold him responsible. It may be true that a person does not lose the character of an injured party by merely waiting and watching for expected developments. Possibly — but we do not care to decide this — leaving temptation in the way without further inducement will not destroy the guilt in law of the person tempted, although it is a diabolical business, which if not punishable probably ought to be. But it would be a disgrace to the law if a person who had taken active measures to persuade another to enter his premises, and take his property, can treat the taking as a crime, or qualify any of the acts done by invitation as criminal. What is authorized to be done is no wrong in law to the instigator."
In Love v. People (160 Ill. 501) the court said: "Acts, otherwise criminal, done by a party against property at the instigation and by the encouragement of a detective, who acts in pursuance of a plan previously arranged with the owner of the property, do not constitute a crime. * * * If he could make the criminal and induce the commission of the crime and cause the arrest of the actor, or throw around him a web of circumstances that would lead to a conviction, it would redound to the glory of his chief and cause his advancement. With him the end justified the means, and the reputation *Page 299 
of the agency to which he belonged and his own advancement were apparently his object. Such means and agents are more dangerous to the welfare of society than are the crimes they were intended to detect and the criminals they were to arrest. * * * Strong men are sometimes unprepared to cope with temptation and resist encouragement to evil when financially embarrassed and impoverished. A contemplated crime may never be developed into a consummated act. To stimulate unlawful intentions for the purpose and with the motive of bringing them to maturity so the consequent crime may be punished is a dangerous practice. It is safer law and sounder morals to hold, where one arranged to have a crime committed against his property or himself, and knows that an attempt is to be made to encourage others to commit the act by one acting in concert with such owner, that no crime is thus committed. The owner and his agent may wait passively for the would-be criminal to perpetrate the offense, and each and every part of it for himself, but they must not aid, encourage or solicit him that they may seek to punish. After a careful consideration of the evidence in this record, and with a deliberative regard for the importance of the question under discussion, we are constrained to hold the evidence does not sustain this conviction. The judgment is reversed and the defendant is ordered discharged."
In Connor v. People (18 Colo. 373) the court said: "In the case under consideration, the only evidence of the inception of the scheme to rob the express company is that of Holliday, who states that it was instigated by his superiors at St. Louis, and by him suggested to the plaintiffs in error. It further appears that before the consummation of the conspiracy the officers of the express company were informed of and consented to the scheme; hence, under the foregoing authorities, the prosecution cannot be sustained. We do not wish to be understood as intimating that the services of a detective cannot be legitimately employed in the discovery of the perpetrators of a crime that has been, or is being, committed, but we do say that when, in their zeal, or under a mistaken sense *Page 300 
of duty, detectives suggest the commission of a crime and instigate others to take part in its commission in order to arrest them while in the act, although the purpose may be to capture old offenders, their conduct is not only reprehensible, but criminal, and ought to be rebuked, rather than encouraged, by the courts."
In O'Brien v. State (6 Tex. App. 665[6 Tex.Crim. 665][6 Tex.Crim. 665]) the court said: "When the officer first suggests his willingness to a person to accept a bribe to release a prisoner in his charge, and thereby originates the criminal intent and apparently joins the defendant in a criminal act first suggested by the officer, merely to entrap the defendant, the case is not within the spirit of said Article 307 of the Criminal Code."
In Commonwealth v. Bickings (12 Dist. Repts. [Pa.] 206) the court said: "The liability of men to fall into crime by consulting their interests and passions is unfortunately great, without the stimulus of encouragement. No state, therefore, can safely adopt a policy by which crime is to be artificially propagated. * * * This is virtually the case of a detective who, by promising to perpetrate a crime, lures an innocent man into aiding and abetting it, the object being, not the perpetration of the crime, but the luring of the abettor. Such a proceeding is not a reality, but merely a tragical farce, in which the detective, masquerading as a criminal, captivates the unsophisticated defendant, and then, with mock heroics, denounces him."
These cases and many others that might be cited show very clearly the character of the prosecution disclosed by the record as it is understood and treated in the criminal law. This court, in its indignation at the defendant's project to bribe a public officer, should not lose sight of its own duty and dignity. No court can afford to close its ears against reason, to ignore logic and to brush aside legal principles in order to put some miscreant for a few months in jail. We cannot affirm this judgment without adopting and approving all the acts and proceedings which enter into the judgment and form a part of it. I am not disposed to criticise the *Page 301 
learned district attorney for doing what he supposed to be his duty. No doubt he acted honestly. But this court has its own duty and responsibility. If the prosecuting officers of the state can tempt every evil-disposed person into overt criminal acts and then prosecute them, there is an opportunity, doubtless, to fill the prisons to overflowing. But I think we ought not to approve of that at the expense of destroying fundamental maxims of the law.
We cannot affirm this judgment without holding that fraud doesnot vitiate every transaction. If it is committed by the state, through its officers and for the purpose of procuring evil-disposed persons to manifest their corrupt intentions by overt acts, then, according to the judgment in this case, the fraud is not only lawful but commendable. We cannot hold that the end always justifies the means. We cannot hold that it is more important that one evil-disposed person shall be put in prison than that ninety-nine innocent persons be acquitted. It is not the law yet that in criminal cases, where there is a doubt upon the law or the facts, the People, and not the accused, shall have the benefit of it. It is still law, at least in theory, that a person is to be presumed innocent until shown to be guilty. It seems to me that some or all of these fundamental maxims have been ignored in this case, and nothing has been seen except the evil purpose of the defendant to bribe a public officer. If this defendant is in law guilty of attempting to steal the papers that were handed to him by the detective, I have no comment to make upon the conduct of the officers who devised and carried out the plan. It may be that they might be considered public benefactors, as possessing the zeal and the vigor to punish evil intentions. But I am not prepared to make this court a party to the transaction by giving it approval, as it must logically, if this judgment is affirmed.
The argument of the learned court below in support of the conviction rests upon a single proposition, which I quote from the opinion. "Having proposed the scheme and set in motion the forces by which the indictments were actually removed *Page 302 
from the files of the court and delivered to him, every act from the inception of the scheme to its final consummation by the delivery of the indictments was the act of the defendant, no matter by whom it was performed, and it constituted him a principal in the transaction." The fallacy of this proposition consists entirely in its application, since every one will admit that a party who employs or procures another to commit a crime is a principal. Whatever other persons acting as his agents do in furtherance of the crime may be imputed to the one who set the forces in motion. No one questions this rule of law. But did the defendant set the district attorney and his staff in motion? Were they his instruments and agents in the scheme to steal the records? If so, they were criminals worse than the defendant, since they were the sworn officers of the law and intrusted, for the time being, with the custody and safekeeping of the records. Were they doing the defendant's work and engaged in promoting and effectuating his evil purpose to bribe them? If the proposition quoted is correct as applied to this case, it logically follows that they were certainly guilty of all these things. But that is only a distorted view of the facts, since they were not acting for the defendant. They were not his agents in crime and in no legal and proper sense did they represent the defendant. The whole scheme that was finally consummated in the saloon when the detective succeeded in getting the records in the defendant's coat pocket for an instant of time originated with themselves. There was not and could not have been any crime whatever, without the active aid, procurement, encouragement and connivance of these public officers and hence there was not in law any crime at all. There was an evil purpose in the defendant's mind which was never carried out or consummated. The proposition of the learned court quoted above virtually and logically represents the district attorney's office as aiding the defendant, and, therefore, as an agency for the perpetration and promotion of crime. How much more reasonable, charitable and just it would be to present the office and its occupants in the true *Page 303 
light, namely, as representing the state and acting for it in all that was done.
I should be surprised if the learned, able and honest district attorney would desire to be represented as acting in any other capacity, and I will add it is much more complimentary to him to treat the transaction in the saloon when the records were produced by his detective as a mere farce or experiment rather than a crime which, if committed at all, was by his aid, advice and procurement. It was not only harmless, but the whole performance was absolutely silly, since copies of the six indictments were in the district attorney's office, and the loss of the originals could not embarrass the prosecution in the least. The defendant, though a lawyer himself, evidently did not see what a silly project the whole scheme was, but certainly the district attorney, his assistant and detective must have known. The genius and vigilance that can convert evil thoughts into criminal acts might be admired, but on sober reflection no public officer can think it fair or proper to be represented as giving aid, advice or assistance to an evil-disposed person that may enable him to do or appear to do the things that constitute a crime. It is plain from the opinions that I have quoted from the courts of sister states that those tribunals entertain no such views of this transaction as those expressed by the learned court below in this case. These cases hold that such a transaction does not amount to any crime, and in my opinion they are the expression of good sense and sound law. That view is safer for the public and much more charitable to the officers themselves. I would not give to them the character of agents carrying out the defendant's evil purpose, but rather as engaged in a harmless farce or experiment. The fundamental question in this case is plain and simple, and it is this: Can the state, through one of its own officers and agents, on learning that one of its citizens harbors criminal designs in his mind and has a criminal inclination, enter upon a plan to tempt him, suggest to him what to do in order to accomplish his criminal purpose, take records from the files in pursuance of the plan and deliver them for *Page 304 
a sum of money previously agreed upon; all conceived and carried out in fraud for the very purpose of decoying the person into some criminal act in order to prosecute him for the same upon the sole ground that its peace and dignity have by that act been insulted and violated? I have no hesitation in asserting that an act thus procured and manufactured cannot be a punishable crime either in the domain of law, of morals or of common sense.
It has been said, with perhaps much truth, that it is and always has been the natural disposition of mankind to reverence law more in its high abuses and summary movements than in its calm and constitutional energy when it dispensed blessings with an unseen but liberal hand. Courts cannot inspire much respect for the majesty and dignity of law or the orderly administration of justice when they depart from sound and settled principles in order to crown with success the traps devised by public officers to decoy evil-minded persons into the commission of acts which, under other circumstances, would be criminal. When the state and its officers come into a court of justice demanding the punishment of a person accused of crime they ought to appear there with clean hands and not as a part of the forces that procured the consummation of the unlawful act.
The highest and most enlightened court is liable to be misled by plausible and distorted arguments. But in this case the wayfaring man cannot err since he has the force of reason and the light of authority to guide him. This judgment can be affirmed with the strong hand of power, but it is quite useless to try to cover it with a glamour of reason or law. The evil purpose of this defendant, never consummated, ought not to have any more influence over the question involved in this case than the smallest pebble on the shore over the turbulent and angry waves of the sea. I think the approval of this judgment is a bad precedent, since we cannot escape adopting acts and arguments that are only a virtual modification of the arguments in support of lynch law. It is not worth while for this court to become a party to this transaction for the sake of *Page 305 
sending this defendant who, so far as we know, is a bad man, to a prison for a few months.
There was a ruling made by the learned trial judge which seems to me should not be ignored. The People were permitted to prove that about the time the transaction referred to took place an assistant district attorney was engaged in investigating the cause of the death of a man named Hagaman. The assistant himself was put upon the stand and he testified that the body had been exhumed; that an autopsy had been performed; that the record of the pathologist had been received; that the organs of the dead man had been preserved and were in process of a chemical analysis by the expert; that Dr. Flower, supposed to know something about the conditions surrounding the death, had been examined and the written statements taken; that the autopsy was held at Poughkeepsie where Hagaman was buried. All these things he said took place in January or February previous to the transaction in question. The assistant testified that as head of the homicide bureau he had charge of the proceedings against Flower; that the matter had been submitted to the grand jury and that the assistant had collected the evidence.
Now what all these matters had to do with the question before the court, which manifestly was whether the defendant stole or attempted to steal the indictments when he put them in his pocket for a moment in the saloon, it is utterly impossible to conceive. The defendant was not indicted for or charged with bribery nor for any complicity or connection with the death of Hagaman. It seems that it was a subject that had been widely discussed in all the papers and the name of Flower, the defendant's client, had been connected in some way with the matter. The evidence was all objected to by the defendant's counsel, the objections were overruled in every case and exceptions taken. This evidence could serve only one purpose and that was to present the defendant before the jury as an associate, friend and counselor of a man who was suspected, if not accused, of murder. The ruling of the learned trial judge admitting this evidence against the defendant's *Page 306 
exception and objection was manifestly prejudicial to the defendant's rights to a degree which is difficult to describe. If the defendant had been indicted for bribery or for an attempt to bribe the district attorney or his assistant, it is possible that this evidence could be justified, but a motive for the commission of one crime is not evidence in the prosecution for another and different offense. It seems to me that the ruling embodies a fatal error, and even if the testimony was not as clearly incompetent on its face as it appears to be, the presumption is that it prejudiced the accused under the settled rule of this court. (People v. Koerner, 154 N.Y. 377; People v.Helmer, Id. 603; Stokes, v. People, 53 id. 183; Greene v.White, 37 id. 405.)
The judgment of conviction should be reversed and a new trial granted.